Exhibit 10.1 SECURED CREDIT AGREEMENT DATED AS OF NOVEMBER 22, 2013 AMONG ROUSE PROPERTIES, L.P., AS BORROWER KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT BANK OF AMERICA, N.A. AND THE ROYAL BANK OF CANADA, AS CO-SYNDICATION AGENTS KEYBANC CAPITAL MARKETS INC., MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED, AND RBC CAPITAL MARKETS*, AS JOINT LEAD ARRANGERS AND U.S. BANK NATIONAL ASSOCIATION AND BARCLAYS BANK PLC, AS CO-DOCUMENTATION AGENTS AND THE OTHER LENDERS FROM TIME TO TIME PARTIES HERETO *RBC Capital Markets is a brand name for the capital markets businesses of Royal Bank of Canada and its affiliates TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 Certain Defined Terms 1 Rules of Interpretation 36 ARTICLE II. THE CREDIT 37 Revolving Credit Loans 37 Commitment to Lend Term Loan 38 Swingline Loan Commitment 39 Interest on Loans 42 Requests for Revolving Credit Loans 43 Funds for Loans 43 Letters of Credit 44 Increase in Aggregate Commitment 48 Reduction and Termination of the Revolving Credit Commitments 51 Extension of Revolving Credit Maturity Date 51 Defaulting Lenders 53 Facility Unused Fee 57 Repayment of the Loans 57 Conversion Options 59 Fees 60 Rates Applicable After Default 60 Changes in Interest Rate, Etc 60 Method of Payment 60 Notification of Advances, Interest Rates and Prepayments 61 Lending Installations 61 Non-Receipt of Funds by the Administrative Agent 61 Usury 62 ARTICLE III. CERTAIN GENERAL PROVISIONS 62 Funds for Payments 62 Computations 66 Suspension of LIBOR Rate Loans 67 Illegality 67 Yield Protection 67 Changes in Capital Adequacy Regulations 68 Lender Statements; Survival of Indemnity 69 Breakage Costs 69 Certain Provisions Relating to Increased Costs and Non-Funding Lenders 69 ARTICLE IV. COLLATERAL SECURITY; GUARANTY 70 Collateral 70 Appraisals 71 Additional Collateral 71 Release of a Collateral Pool Property 72 Partial Releases of Mortgage Properties 73 Release of Collateral 76 Additional Subsidiary Guarantors 76 Release of Certain Guarantors 76 ARTICLE V. CONDITIONS PRECEDENT 76 Initial Advance 76 -i- Each Advance and Issuance 79 ARTICLE VI. REPRESENTATIONS AND WARRANTIES 79 Existence 79 Authorization and Validity 80 Enforceability 80 No Conflict; Government Consent 80 Financial Statements; Material Adverse Effect 80 Taxes 81 Litigation and Guarantee Obligations 81 Subsidiaries; Organizational Structure 81 ERISA 81 Accuracy of Information 82 Regulations of the Board 82 Material Agreements 82 Compliance With Laws 82 Ownership of Projects 82 Investment Company Act 82 Solvency 83 Insurance 83 REIT Status 84 Title to Property 84 Environmental Matters 84 Office of Foreign Asset Control 85 Mortgage Properties 85 Leases 87 Ground Lease 87 Anti-Terrorism Laws 88 Absence of Offsets and Claims 89 Trade Name; Place of Business 89 Intellectual Property 89 Cure by Removal of Mortgaged Property 90 ARTICLE VII. COVENANTS 90 Financial Reporting 90 Use of Proceeds 93 Notice of Default; Material Adverse Effect 93 Conduct of Business 93 Taxes 93 Insurance 93 Compliance with Laws 94 Maintenance of Properties 94 Notice of Ground Lease Default 94 Inspection 94 Maintenance of Status 94 Dividends; Distributions; Redemptions 94 Liens 95 Affiliates 97 Environmental Matters 97 Restrictions on Investments 98 Prohibited Encumbrances Ownership of Real Estate; Sale and Leaseback -ii- Financial Covenants Mortgage Properties Notice of Litigation and Judgments Further Assurances Material Contracts Asset Sales Management Fees Derivatives Contracts Casualty/Condemnation ARTICLE VIII. DEFAULTS ARTICLE IX. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES Acceleration Amendments Remedies Distribution of Collateral Proceeds Collateral Account Preservation of Rights Insolvency of the Borrower ARTICLE X. GENERAL PROVISIONS Survival of Representations Governmental Regulation Intentionally Omitted Headings Entire Agreement Several Obligations; Benefits of the Agreement Expenses; Indemnification Numbers of Documents Accounting Severability of Provisions No Advisory or Fiduciary Responsibility Choice of Law Consent to Jurisdiction Waiver of Jury Trial ARTICLE XI. THE ADMINISTRATIVE AGENT Appointment Powers General Immunity No Responsibility for Loans, Recitals, etc. Action on Instructions of Lenders Employment of Agents and Counsel Reliance on Documents; Counsel Administrative Agent’s Reimbursement and Indemnification Rights as a Lender Lender Credit Decision Successor Administrative Agent Notice of Defaults Requests for Approval Request for Administrative Agent Action Additional Agents ARTICLE XII. SETOFF; RATABLE PAYMENTS -iii- Setoff Ratable Payments ARTICLE XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS Successors and Assigns Participations Assignments Dissemination of Information Tax Treatment Confidentiality Mandatory Assignment ARTICLE XIV. NOTICES Giving Notice Change of Address ARTICLE XV. PATRIOT ACT ARTICLE XVI. COUNTERPARTS EXHIBITS EXHIBIT A INITIAL MORTGAGE PROPERTIES EXHIBIT B-1 FORM OF REVOLVING CREDIT NOTE EXHIBIT B-2 FORM OF TERM LOAN NOTE EXHIBIT B-3 FORM OF SWINGLINE NOTE EXHIBIT C FORM OF GUARANTY EXHIBIT D JOINDER EXHIBIT E FORM OF MORTGAGE EXHIBIT F BORROWING NOTICE EXHIBIT G LETTER OF CREDIT REQUEST EXHIBIT H COMPLIANCE CERTIFICATE EXHIBIT I BORROWER'S CERTIFICATE EXHIBIT J ASSIGNMENT & ACCEPTANCE EXHIBIT K AMENDMENT REGARDING INCREASE EXHIBIT L APPLICABLE MARGIN EXHIBIT M MINIMUM INSURANCE REQUIREMENTS EXHIBIT N FORM OF SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT SCHEDULE 1.1 LENDERS; LOAN COMMITMENTS AND PERCENTAGES SCHEDULE 1.4
